MEMORANDUM2
Gregorio C. Funtanilla, Jr., a California state prisoner, appeals pro se from the district court’s dismissal pursuant to 28 U.S.C. § 1915A(b)(l) of his 42 U.S.C. § 1983 action, alleging Eighth Amendment claims. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissals for failure to state a claim under 28 U.S.C. § 1915A, see Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we vacate and remand.
We conclude that Funtanilla adequately alleged deliberate indifference under the Eighth Amendment. See Farmer v. Brennan, 511 U.S. 825, 834, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). Specifically, Funtanilla alleged that while he was in the suicide prevention cell, “defendant Rubles observed him once during the night cutting his arm.” (Complaint at 2, ¶ 10). See Farmer, 511 U.S. at 837, 114 S.Ct. 1970 (holding prison official is deliberately indifferent if he knew that prisoner faced a substantial risk of harm and disregarded that risk); Wallis v. Baldwin, 70 F.3d 1074, 1077 (9th Cir.1995) (indicating circumstantial evidence may be sufficient to show prison official’s knowledge of risk). Funtanilla also alleged that Rubles left the hospital “after 3 A.M.,” and that he was not removed from the suicide prevention cell until 5 A.M., covered in his own blood. See Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir.1987) (indicating at dismissal all reasonable inferences are drawn in favor of the plaintiff).
Accordingly, we vacate and remand for further proceedings not inconsistent with this order.
VACATED and REMANDED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.